Citation Nr: 0923768	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-20 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for left hip arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1967 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In May 2009, the Veteran testified at a hearing before the 
Board.  Prior to the hearing, the Veteran submitted 
additional evidence to the Board in the form of a private 
physician's statement.  The Veteran waived review of the 
newly submitted evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2008).  Thus, the 
Board will consider the evidence in the adjudication of this 
appeal.


FINDING OF FACT

The Veteran does not have left hip arthritis that is 
attributable to his active military service; left hip 
arthritis was not caused or made worse by service-connected 
left ankle disability.


CONCLUSION OF LAW

The veteran does not have left hip arthritis that is the 
result of disease or injury incurred in or aggravated during 
active military service; left hip arthritis is not the result 
of or proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008); 38 C.F.R. 
§ 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a March 2006 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By the March 2006 letter, 
the RO provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the March 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Oklahoma City VAMC, Surgery Center of Oklahoma, Midwest Open 
MRI, a Dr. C., and a Dr. B. as treatment providers.  
Available records from those treatment providers were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  

Additionally, in July 1993, May 1997, May 2004, August 2004, 
October 2006, and May 2007 the Veteran was afforded VA 
examinations, the reports of which are of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are sufficient as they are predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

In a March 2009 statement, the Veteran's representative 
contended that the RO engaged in unnecessary development in 
an attempt to prevent the Veteran from prevailing on his 
claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).  The Veteran's representative argues that June 2006 
and November 2006 letters from a Dr. C. contain sufficient 
medical evidence to decide the claim of service connection 
for a left hip disability and that the October 2006, April 
2007, and August 2008 VA examinations were unnecessary.

The Board notes that, VA regulations require VA to obtain a 
medical opinion based on the evidence of record if VA 
determines such evidence necessary to decide the claim.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2008).  A medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Review of the evidence of record reveals that the June 2006 
letter from Dr. C. merely addresses the Veteran's left knee 
condition and the November 2006 letter from Dr. C. notes left 
hip pain, but provides no diagnosis of an underlying 
disability.  The Board notes that Congress has specifically 
limited entitlement to service connection to instances where 
disease or injury has resulted in a disability.  See 
38 U.S.C.A. § 1110.  Mere pain alone, without a diagnosed or 
identifiable underlying malady or condition does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).  Thus, service 
connection could not be granted based solely on the November 
2006 letter.  Further development was necessary to decide the 
claim.  

Further review of the evidence of records reveals that the 
October 2006 examination was in response to the Veteran's 
claim of service connection for a left ankle disability and 
the report does not provide evidence directly related to the 
Veteran's left hip claim, and the August 2008 examination was 
in response to the Veteran's claim of service connection for 
a left knee disability and that report only addresses the 
left hip indirectly.  Thus, the April 2007 examination 
contains sufficient evidence to decide the Veteran's claim of 
entitlement to service connection for left hip arthritis.

The Board notes that an April 2006 treatment record from Dr. 
C. indicates a diagnosis of left hip degenerative arthritis; 
however, that evidence was not received by the RO until 
August 2008-after the RO had undertaken development on the 
Veteran's claim and after the Veteran appealed the RO's 
denial of service connection.  Additionally, September 2005 
records from the Oklahoma City VAMC indicate a diagnosis of 
osteoarthritis of the left hip and were of record prior to 
the initial adjudication of the Veteran's claim, but those 
records do not include an opinion regarding any relationship 
of the Veteran's left hip arthritis to his service-connected 
left ankle disability.  Therefore, the Board finds that the 
development undertaken by the RO was necessary to decide the 
claim of entitlement to service connection for left hip 
arthritis, especially given the Veteran's claim of secondary 
service connection.  See McLendon, 20 Vet. App. 79.

II.  Analysis

In a January 2006 statement, the Veteran contended that his 
current left hip disability is the result of his service-
connected left ankle disability.  Specifically, he attributes 
his left hip disability to the additional stress put upon the 
joint due to his left ankle problems.  Thus, the Veteran 
contends that service connection is warranted for left hip 
arthritis secondary to his service-connected status-post left 
ankle fracture.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board has 
considered the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the claimant.

A review of the Veteran's STRs reveals that he did not have 
treatment for or a diagnosis of a left hip disability in 
service.  The Veteran's October 1967 entrance examination 
report indicates normal lower extremities and that the 
Veteran reported no arthritis.  In addition, the Veteran's 
May 1969 separation examination report also indicates normal 
lower extremities and that the Veteran again reported no 
arthritis.  Significantly, the Veteran has not contended that 
he injured his left hip in service-the Veteran contends that 
his current left hip disability is the result of his service-
connected left ankle disability.  Consequently, the Board 
finds that service connection is not warranted on a direct 
basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Additionally, the Board notes that there is no objective 
evidence that left hip arthritis manifested to a compensable 
degree within one year of the Veteran's separation from 
military service.  Thus, service connection for left hip 
arthritis is not warranted on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As discussed above, a review of the Veteran's post-service 
medical treatment records reveals that September 2005 records 
from the Oklahoma City VAMC indicate mild degenerative 
changes of the acetabular margin of the left hip and a 
diagnosis of osteoarthritis.  Records from a Dr. C. indicate 
that the Veteran received treatment for a left thigh groin 
pull in May 2001 and for left hip pain in November 2006.  In 
addition, an April 2006 record indicates that the Veteran 
complained of left hip pain and was diagnosed with 
degenerative arthritis.  In that record, Dr. C. opined that 
the Veteran's knee and hip arthritis are at least partially 
due to his ankle problems.  Similarly, as noted above, in 
November 2006 and April 2009 letters, Dr. C. reasoned that 
the Veteran's service-connected left ankle injury altered the 
Veteran's body mechanics eventually leading to the Veteran's 
left knee surgery.

In April 2007, the Veteran underwent a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted that the 
Veteran had constant left hip pain and experienced weakness, 
stiffness, and lack of endurance in his left hip; however, 
the Veteran did not have instability, locking, or popping.  
At the examination the Veteran reported that standing or 
walking for more than five minutes increased the pain and 
that flare-ups occurred once a day and lasted forty-five 
minutes.  The examiner diagnosed the Veteran with 
degenerative joint disease of the left hip with limitation in 
function due to pain.  The examiner opined that it is less 
likely than not that the Veteran's generalized joint problems 
were a direct result of his left ankle problem.  The examiner 
reasoned that the Veteran did not have an altered gait or any 
significant problems with his left ankle until 2004; however, 
prior to manifestations of symptoms with his left ankle, the 
Veteran had problems with his right knee, right ankle, and 
right hip.  The examiner concluded that the Veteran had 
generalized osteoarthritis in almost all of his joints and 
there was no medical evidence that the Veteran's left hip 
arthritis was due to his left ankle fracture.  

Also of record is an August 2008 VA examination conducted in 
connection with a claim of service connection for a left knee 
condition secondary to the Veteran's service connected left 
ankle disability.  In the examination report, the examiner 
addresses the Veteran's contention that his service-connected 
left ankle disability altered his body mechanics resulting in 
arthritis in other parts of the Veteran's left lower 
extremity.  The examiner reasons that, it is less likely that 
the Veteran placed more weight on his left lower extremity, 
but more likely that his weight distribution was shifted to 
the right lower extremity due to the symptoms exhibited by 
the left ankle.  The examiner concluded that altered body 
mechanics are not consistent with the acceleration of the 
arthritis in any of the joints of the left lower extremity.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
weight and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.  The United States Court of Appeals for 
Veterans Claims has instructed that, in order for a medical 
opinion to be given weight, it must be:  (1) based upon 
sufficient facts or data; (2) be the product of reliable 
principles and methods; and (3) be the result of principles 
and methods reliably applied to the facts.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

Here, it does not appear that the conclusion of Dr. C. was 
made within the context of the totality of the Veteran's 
physical condition and is not, therefore, based upon 
sufficient facts or data.  The letters from Dr. C. do not 
address the relationship of the Veteran's diagnosed arthritis 
of other joints with his claimed left hip disability.  In 
addition, the opinion of Dr. C. is not supported by clear 
rationale; Dr. C. merely states there is a connection between 
the Veteran's service-connected disability and his claimed 
disability.  Significantly, Dr. C. only states that the 
Veteran's left hip condition is "partially due" to his left 
ankle disability which implies that there are other factors 
that are not discussed that contribute to the Veteran's left 
hip condition.

In contrast, the April 2007 examiner clearly considers the 
full medical history of the Veteran and places her 
conclusions in the context of the Veteran's total current 
physical condition.  In addition, as discussed above, the 
April 2007 examiner provides a clear and persuasive 
explanation for her conclusions.  Finally, the August 2008 
examiner rebuts the Veteran's contentions regarding altered 
body mechanics in a persuasive manner.  Thus, the Board gives 
more weight to the April 2007 examiner's opinion in which she 
did not attribute the Veteran's claimed left hip condition to 
his service-connected left ankle disability.  Because greater 
weight is given to this opinion, service connection on a 
secondary basis is not warranted.  38 C.F.R. § 3.310.  

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claim of service connection.  While the Board does 
not doubt the sincerity of his belief that his left hip 
arthritis is related to his service-connected disability; as 
a lay person, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as the diagnosis or etiology of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For the foregoing reasons, the Board finds that the claim of 
service connection for left hip arthritis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 




ORDER

Service connection for left hip arthritis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


